DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.		Claims 1-2 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PAN (US 2020/0178259).
Regarding claim 1, PAN teaches that a method for determining target receiving power (pages 4, paragraphs 69 – 76 and Fig. 1, 2). PAN teaches that determining a first target receiving power according to a second target receiving power (pages 4, paragraphs 69 – 76, Fig. 6, 10, and pages 8, paragraphs 132 – 143, where teaches determining a first target receiving power according to other target uplink power control parameters). PAN teaches that the first target receiving power is a cell specific target receiving power for 
Regarding claim 2, PAN teaches that taking the second target receiving power as the first target receiving power (pages 4, paragraphs 69 – 76, Fig. 6, 10, and pages 8, paragraphs 132 – 143). 
Regarding claim 7, PAN teaches that the second target receiving power comprises a preamble received target receiving power and a difference value between a Msg3 and the preamble (Fig. 1, 2 and pages 2, paragraphs 44 – pages 3, paragraphs 58). 
Regarding claim 8, PAN teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 21, 22 and pages 9, paragraphs 162 – pages 10, paragraphs 179). 
Regarding claim 9, PAN teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 21, 22 and pages 9, paragraphs 162 – pages 10, paragraphs 179).
claim 10, PAN teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 21, 22 and pages 9, paragraphs 162 – pages 10, paragraphs 179). 
Regarding claim 11, PAN teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 21, 22 and pages 9, paragraphs 162 – pages 10, paragraphs 179). 
Regarding claim 12, PAN teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 21, 22 and pages 9, paragraphs 162 – pages 10, paragraphs 179). 
Regarding claim 13, PAN teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 21, 22 and pages 9, paragraphs 162 – pages 10, paragraphs 179).  
Regarding claim 14, PAN teaches that a processor and a computer readable storage medium, wherein the computer readable storage medium has instructions stored therein, the instructions, when executed by the processor (Fig. 21, 22 and pages 9, paragraphs 162 – pages 10, paragraphs 179). 
Regarding claim 15, PAN teaches all the limitation as discussed in claim 14.
Regarding claim 16, PAN teaches all the limitation as discussed in claim 14.
Regarding claim 17, PAN teaches all the limitation as discussed in claim 14.
claim 18, PAN teaches all the limitation as discussed in claim 14.
Regarding claim 19, PAN teaches all the limitation as discussed in claim 14.
Regarding claim 20, PAN teaches all the limitation as discussed in claim 14.

Allowable Subject Matter
3.		Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the first target receiving power is further determined according to a third target receiving power, the third target receiving power being a cell specific target receiving power configured for a dynamic grant based transmission, and the first target receiving power is further determined according to a fourth target receiving power, the fourth target receiving power being a cell specific target receiving power configured for a non-dynamic grant transmission” as specified the claims. 

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LAGHATE et al. (US 2020/0112926) discloses Uplink Beam Selection in Millimeter Wave Subject to Maximum Permissible Exposure Constraints.


Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
January 14, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649